DETAILED ACTION
1.	The Amendment filed on January 11, 2021 has been considered.  However, the claimed languages would not be understandable that being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 13 has been canceled;
	Claims 21-27 have been added; and 
Claims 12, 14-17 and 21-27 are pending.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 12-17 and 21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Specifically, the claims all appear to be too unclear/vague because the claimed languages are too convoluted and used language structure which are difficult to understand. 
an unsuccessful first attempt to restart an engine” [line 2] renders the claim indefinite; since it is not clear that how or by which way the unsuccessful first attempt is to be known or recognized? Note: “unsuccessful first attempt” and “first attempt” must be determined by an engine controller or ECU or computer. 
Claim 12, the recitation of “attempting engine start one or more times within a first threshold duration from the first attempt” [lines 5-6] renders the claim indefinite; since it is not clear that how or by which way a duration is to be known as a first threshold duration? And there is insufficient antecedent basis for the limitation of “the first attempt” in the claim.
Claim 12, the recitation of “a second threshold duration” [line 9] renders the claim indefinite; since it is not clear that how or by which way the duration is to be known as a second threshold duration?
Claim 12 is vague; since it is not clear that what the Applicants would like to express the claimed limitation? 
As Far As understood, claim 12 will be understood as follows:
following an unsuccessful first attempt to restart the engine, wherein the unsuccessful first attempt comprises the engine remaining off [at first, engine is remaining off],
during a first condition following the unsuccessful first attempt where a brake pedal is engaged [applied the brake], attempting the engine start one or more times within a first threshold duration from the first attempt [try to start the engine several times while brake applied], and during a second condition following the unsuccessful first attempt where the brake pedal is not engaged [brake released or not engaged], prompting, via a display device, a vehicle operator to engage the brake pedal within a second threshold duration from the unsuccessful first attempt  [prompting (reminding) the operator (driver) to apply brake] and then, upon brake pedal engagement, attempting the engine start one or more times within the first threshold duration from the unsuccessful first attempt [redo the first condition], the first threshold duration longer than the second threshold duration.  Note: claim 12 is simply understanding as: First 
Applicants are required to revise or to clarify the claimed features.

Regarding claim 21, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Applicants are required to revise or to clarify the claimed features.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 12, 14-17 and 21-27, as far as understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kelly et al (US 2019/0153916) in view of Siddiqui et al (US 2019/0309721).
Regarding claim 12, notes Figures 4 and 5, Kelly teaches a method for trying the start or restart the engine one or more times based upon the estimate and/or measuring the engine operation conditions [notes that the engine operation conditions would be included first and second conditions; and the engine warming up times would be known as the first and second threshold duration]; and further notes par. 0081 which describes an engine start may be imminent when a vehicle operator depressed a brake pedal.

Siddiqui teach a method for enabling engine start/stop function having a function for displayed the message to the vehicle operator via a human machine interface (HMI) coupled to the vehicle system that the engine has been idle-stop [par. 0057].
 Since the prior art references are both from the same field of endeavor, the purpose disclosed by Siddiqui would have been recognized in the pertinent art of Kelly
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Kelly start/restart system which included the display device as taught by Siddiqui for the purpose of displaying the information to the vehicle operator in order to engage the brake pedal.
Regarding claim 14, as discussed in claim 12, further see par. 0076 [Kelly].
Regarding claim 15, see discussion in claim 12, the modified Kelly system and method would have been well-known to teach the manually restart the engine by turning an ignition key.
Regarding claim 16, as discussed in claim 12, further see par. 0081 which would have been known as teaching an electronic parking brake to be included in the system.
Regarding claim 17, see discussion in claim 12 and Figures 4-7.
Regarding claim 21, as discussed in claim 12, the modified Kelly further discloses the vehicle operating conditions are engine temperature, engine load, and engine emissions regulations [Kelly, par. 0075].
Regarding claim 22, see explanation in claim 15.
Regarding claim 23, see explanation in claim 16.
Regarding claim 24, see discussion in claim 12 and 21.
Regarding claim 26, as discussed in claim 12, further see par. 0105, Kelly.
Regarding claim 27, see discussion in claim 12.


Response to Argument
7.	Applicant’s Arguments/Remarks filed on January 11, 2021 have been fully considered but they are not persuasive.  The Applicant has amended independent claim 12; however, the amended claim 12 raised too many indefinite features.  Furthermore, the applicants only want to point out the differences between the combination of Kelly and Siddiqui inventions and claim 12, which are controlling the engine start during the brake engagements conditions; however, these features or conditions render the claim indefinite; in the Examiner’s position, the combination of Kelly and Siddiqui inventions clearly shows every limitations as above discussions.
	Claims 12, 14-17 and 21-27 continue to be rejected as above discussion.

Conclusion

8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/J.H.H./
April 5, 2021
/Johnny H. Hoang/
Examiner, Art Unit 3747


/JOHN KWON/Primary Examiner, Art Unit 3747                                                                                                                                                                                                        April 8, 2021